                                         Case 5:17-cv-00220-LHK Document 1427 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                          ORDER GRANTING ERICSSON’S
                                                                                          MOTIONS TO FILE UNDER SEAL
                                  14             v.
                                                                                          Re: Dkt. Nos. 1411, 1419
                                  15     QUALCOMM INCORPORATED,
                                  16                  Defendant.

                                  17

                                  18         Applying the compelling reasons standard, the Court rules on Ericsson’s motions to seal,

                                  19   ECF Nos. 1411 and 1419, as follows.
                                         Document                     Portions of Pages                         Ruling
                                  20
                                        JX0008          JX0008-005                                      GRANTED.
                                  21    JX0008          JX0008-007                                      GRANTED.
                                        JX0008          JX0008-009                                      GRANTED.
                                  22
                                        QX9148          Portions of selected row on page 4              GRANTED.
                                  23    QX9180          Portions of selected row on page 2              GRANTED.

                                  24   IT IS SO ORDERED.

                                  25   Dated: January 24, 2019

                                  26                                                ______________________________________
                                                                                    LUCY H. KOH
                                  27                                                United States District Judge

                                  28                                                 1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING ERICSSON’S MOTIONS TO FILE UNDER SEAL
